Citation Nr: 1509223	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-46 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran also appealed the issue of an increased rating for bilateral hearing loss and service connection for a heart condition/ischemic heart disease.  In June 2013, he presented testimony before a Veterans Law Judge on these issues.  In a January 2014 decision, the Board granted service connection for unstable angina and remanded the claim for an increased rating for bilateral hearing loss, to include entitlement to TDIU, to the Agency of Original Jurisdiction (AOJ) for additional development.  These issues remain pending before the AOJ and have not been recertified to the Board.

In the January 2014 decision, the Board also remanded the claim for an increased rating for PTSD to afford the Veteran an opportunity for a hearing on this issue.  In November 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the November 2014 hearing, the Veteran's unemployability was raised. In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains some additional VA medical records dated from October 2002 to March 2014.  Otherwise the records are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must consider all electronic records.

The Board also notes that additional evidence has been received since the AOJ's last adjudication of the claim in a November 2012 Supplemental Statement of the Case (SSOC).  This additional evidence was received without a waiver of AOJ review; however, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

During the November 2014 Board hearing, the Veteran testified that he was hospitalized twice for PTSD at Thomas Memorial Hospital.  See Transcript (Tr.), page 20.  He indicated that he was hospitalized in September and October in 2013.  See Tr., pages 20, 22.  Currently, the Veteran's electronic folder includes some records from the September 2013 hospitalization, but these records appear incomplete.  There are also no records from the October 2013 hospitalization.  Because these records may be relevant to the increased rating claim, the AOJ should attempt to secure such records.

In addition, the Board notes that the Veteran was last provided a VA examination in June 2014.  As this case is already being remanded, the Board finds that another VA examination would be helpful in ascertaining the current severity and manifestations of his PTSD.  

Lastly, as noted above, the issue of entitlement to TDIU has been raised.  Under these circumstances, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the necessary authorization to obtain his hospitalization records from Thomas Memorial Hospital(dated in September 2013 and October 2013.  Thereafter, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant treatment records from the appropriate VA Medical Center (VAMC), to include records from the Huntington VAMC.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected PTSD with depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD with depressive disorder.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD and depressive disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3. The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




